MEMORANDUM ***
Balbina Lizama Garcia, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the denial of Garcia’s cancellation of removal application because the BIA denied relief, in part, for failure to demonstrate the requisite “exceptional and extremely unusual hardship.” See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). We do not reach whether Garcia established ten years of continuous physical presence because her failure to establish the requisite hardship is dispositive. See 8 U.S.C. § 1229b(b)(1); Romero-Torres, 327 F.3d at 889 (noting that an applicant must es*198tablish continuous physical presence, good moral character and hardship to qualify for relief).
To the extent Garcia contends that the provisions of the Nicaraguan Adjustment and Central American Relief Act violate the equal protection component of the Due Process Clause, this argument is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.